 

Blow and Drive Interlock Corporation

 

 

 

Subscription Agreement

 

Name of Subscriber: ________________________________________________________

 

Number of Shares Purchased (5,000 share minimum): ______________________________

 

Subscription Amount ($            per share):
____________________________________________

 

State of Residence: _________________________________________________________

 



1. Subscription. The undersigned hereby subscribes to the number of shares set
forth above of the common stock of Blow & Drive Interlock Corporation (the
“Investment Securities”) a corporation organized and existing under the laws of
the State of Delaware (the “Company”), and agrees to pay for such Investment
Securities the amount set forth above in cash or by check subject to collection
upon execution of this subscription agreement.

 

2. Agreements and Understandings of the Undersigned. The undersigned agrees and
understands that:

 

2.1. The undersigned is entitled to full information about the Company and its
principals. Written materials describing the Company and the Investment
Securities (the “Investment Documents”) have been furnished to the undersigned
prior to execution of this subscription agreement and the undersigned has been
given the time required to read such materials, alone or with the undersigned’s
advisor(s).

 

2.2. If the undersigned has made any deposit, escrow or other payment in whole
or in part toward the purchase of the Investment Securities offered hereby
before executing this subscription agreement, the undersigned may elect to
either: (i) ratify the undersigned’s investment and receive a credit in full for
such payment by execution of this subscription agreement; or (ii) have returned
on demand the full amount of such payment, less distributions received by the
undersigned, if any, plus lawful interest, at which time the undersigned will
have no interest in or further obligation in regard to the Investment Securities
offered hereby.

 

2.3. The undersigned (or the entity for which the undersigned is acting, if any)
will not offer or sell all or any part of the undersigned’s Investment
Securities until and unless the Investment Securities are registered under the
Securities Act of 1933, as amended and under applicable state laws or unless the
undersigned has delivered to the Company an opinion of counsel satisfactory to
it that such registration is not required.

 

2.4. No Federal or state agency has made any finding or determination as to the
fairness for investment, nor recommendation or endorsement, of the Investment
Securities.

 

2.5. If the undersigned is neither a United States citizen nor a resident of the
United States, then the undersigned agrees: (a) to supply the Company with any
and all information necessary so that the Company may satisfy any and all United
States legal reporting requirements; and (b) to indemnify the Company for any
liability incurred by the Company as a result of its failure to withhold any
taxes or comply with any reporting requirements because the undersigned did not
provide the necessary information to the Company to enable it to withhold the
necessary taxes or fully comply with such requirements. Furthermore, if the
undersigned is a foreign investor who fails to timely file U.S. Internal Revenue
Service Form 4224 with the Company (the first such Form must be filed in
duplicate with the Company prior to the acceptance of this subscription), the
undersigned agrees, at the request of the Company, to execute any and all
documents and instruments requested by the Company in order to consummate a sale
or disposition of the Investment Securities as required to comply with law.

 

 

 

 

2.6. If the undersigned is an organization (other than a cooperative described
in Section 521 of the Internal Revenue Code of 1986, as amended) whose income
from the Company will be exempt from United States income tax, the undersigned
shall so advise the Company.

 

2.7. THE OFFERING OF THESE SECURITIES IS NOT REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED. AS SUCH THE UNDERSIGNED MUST BEAR THE ECONOMIC RISK OF THE
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE SECURITIES CANNOT BE
SOLD UNLESS THEY ARE SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. RESTRICTIONS WILL BE PLACED ON
THE TRANSFERABILITY OF THE SECURITIES.

 

2.8. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE STATE OR
JURISDICTION OF THE UNDERSIGNED’S RESIDENCE NOR HAS THE STATE OR JURISDICTION OF
THE UNDERSIGNED’S RESIDENCE PASSED UPON THE ACCURACY OR ADEQUACY OF ANY
INFORMATIONAL MATERIALS.

 

2.9. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES
AND EXCHANGE COMMISSION NOR HAS THE COMMISSION PASSED UPON THE ACCURACY OR
ADEQUACY OF ANY INFORMATIONAL MATERIALS. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.

 

3. Warranties of the Undersigned. The undersigned represents and warrants that:

 

3.1. The undersigned has reached the age of majority in the state or country in
which the undersigned resides.

 

3.2. The undersigned (or the entity for which the undersigned is acting, if any)
intends to retain indefinitely, and has no present arrangement, understanding or
agreement for disposing of the Investment Securities and takes such Investment
Securities solely for the account of the name(s) which appear below.

 

3.3. If a trust, corporation, partnership, or other entity, the undersigned: (i)
is duly organized and validly existing under the laws of the state of formation;
(ii) is duly authorized and empowered to purchase the Investment Securities;
(iii) was not organized exclusively for the purpose of acquiring the Investment
Securities and has an independent reason for existence beyond such investment;
(iv) has duly authorized the signatory hereto to execute this subscription
agreement on behalf of the undersigned, and, upon such execution, the
subscription agreement and any related documents shall be a binding obligation
of the undersigned; and (v) will, upon request of counsel to the Company,
furnish evidence of the representations and warranties of this subparagraph,
including certified copies of the certificate (articles) of incorporation,
articles of (limited) partnership, or other creating or implementing documents.

 

3.4. If the undersigned is not an Accredited Investor (described hereinafter)
under Regulation D of the General Rules and Regulations of the Securities and
Exchange Commission, the undersigned, either alone or with an advisor(s), has
such knowledge and experience in financial and business matters that the
undersigned is capable of evaluating the merits and risks of the prospective
investment.

 

3.5. It has been called to the undersigned’s attention that this investment
involves a high degree of risk, and no assurances are or have been made
regarding the economic advantages, if any, which may inure to the benefit of
investors. The economic benefit from an investment in the Investment Securities
depends on the ability of the Company to successfully conduct its business
activities. The accomplishment of such goals in turn depends on many factors
beyond the control of the Company or its management. Accordingly, the
suitability for any particular investor of a purchase of the Investment
Securities will depend upon, among other things, such investor’s investment
objectives and such investor’s ability to accept speculative risks, including
the risk of a total loss of investment in the Investment Securities. The
undersigned and the undersigned’s advisor(s), if any, have carefully reviewed
and understand the risk of, and other considerations relating to, a purchase of
the Investment Securities.

 

2

 

 

3.6. The undersigned is able to bear the economic risks of this investment, is
able to hold the Investment Securities for an indefinite period of time, and has
sufficient net worth to sustain a loss of the entire investment in the Company
in the event such loss should occur.

 

3.7. The undersigned and the undersigned’s advisor(s), if any, have relied only
upon the information contained in the Investment Documents made available to the
undersigned and the undersigned’s advisor(s). Any other information concerning
this offering, whether oral or written, may be incomplete or inaccurate. Only
the Investment Documents are intended to be an accurate description of the
offering and its terms.

 

3.8. The Company has answered all inquiries that the undersigned and the
undersigned’s advisor(s), if any, have made of it concerning the Company or any
other matters relating to the business and proposed operation of the Company and
the offer and sale of the Investment Securities. No oral statement, printed
material, or inducement which is contrary to the information contained in the
Investment Documents has been given or made by or on behalf of the Company to
the undersigned or the undersigned’s advisor(s), if any.

 

3.9. All of the representations and information provided by the undersigned in
this subscription agreement and any additional information which the undersigned
has furnished to the Company with respect to the undersigned’s financial
position and business experience is accurate and complete as of the date that
this subscription agreement was executed by the undersigned. If there should be
any material adverse change in such representations or information prior to the
sale of the Investment Securities subscribed for herein to the undersigned, the
undersigned will immediately furnish accurate and complete information
concerning any such material change to the Company.

 

3.10. The undersigned represents, if the undersigned is subject to the Employee
Retirement Income Security Act of 1974 (“ERISA”), that in making the proposed
investment the undersigned is aware of and has taken into consideration the
diversification requirements of Section 404(a)(1)(C) of ERISA, and has concluded
that the proposed investment is a prudent one.

 

4. “Non-Resident Alien” Status (if applicable). By indication below, the
undersigned represents and warrants that the undersigned (or the entity for
which the undersigned is acting, if any) is not a citizen of the United States
or Canada and is not, and has no present intention of becoming, a resident of
the United States (defined as being any natural person physically present within
the United States for at least 183 days in a 12-month consecutive period or any
entity who maintained an office in the United States at any time during a
12-month consecutive period). The undersigned understands that the Company may
rely upon the representations and warranty of this paragraph as a basis for an
exemption from registration of the Investment Securities under the Securities
Act of 1933, as amended, and the provisions of relevant state securities laws.

 

______ CHECK HERE IF NOT A CITIZEN/RESIDENT OF THE UNITED STATES OR CANADA.

 

3

 

 

5. “Accredited Investor” Status. The investment securities to which this
subscription relates are offered and sold under an exemption from registration
provided by Rule 506 of Regulation D of the General Rules and Regulations of the
Securities and Exchange Commission. In addition to the other requirements of
Rule 506, sales of the investment securities are limited to no more than 35
persons who are not Accredited Investors as that term is defined in Regulation
D.

 

Unless indicated otherwise herein, the undersigned falls within one of the
following definitions of Accredited Investor:

 

For individuals:

 

● The undersigned is a natural person whose individual net worth, or joint net
worth with spouse, exceeds $1,000,000 (without including the value of the
undersigned’s primary residence) at the time of purchase of the Investment
Securities.     ● The undersigned is a natural person who had an individual
income in excess of $200,000 in each of the last two years or joint income with
spouse in excess of $300,000 in each of those years and reasonably expects to
reach the same income level in the current year.     ● The undersigned is either
a director, executive officer or general partner of the Company, or a director,
executive officer or general partner of a general partner of the Company.

 

If an Accredited Investor, the undersigned further certifies that: (i) the
undersigned (or the undersigned’s professional advisor(s)) has the capacity to
protect the undersigned’s interests in this investment; (ii) the undersigned is
able to bear the economic risks of this investment; and (iii) the amount of the
investment does not exceed 10% of the undersigned’s net worth or joint net worth
with spouse.

 

For entities:

 

● The undersigned is any institutional investor as provided in Regulation
Section 230.501(a)(1) under the Securities Act of 1933.     ● The undersigned is
a private business development company within the meaning of Section 202(a)(22)
of the Investment Advisers Act of 1940.     ● The undersigned is any
organization described in Section 501(c)(3) of the Internal Revenue Code, not
formed for the specific purpose of acquiring the Investment Securities, with
total assets in excess of $5,000,000.     ● The undersigned is a trust with
total assets in excess of $5,000,000, not formed for the special purpose of
acquiring the Investment Securities, whose investment is directed by a person
described in Regulation Section 230.506(b)(2)(ii) under the Securities Act of
1933.     ● The undersigned is an entity owned entirely by any of the persons
described above.

 

6. Suitability Information for Investors who are not Accredited Investors. If
the undersigned does NOT meet the definition above of an accredited investor,
the undersigned must be able to check the following.

 

_______I am NOT an Accredited Investor. I have such knowledge and experience in
financial and business matters that I (alone or together with a Purchaser
Representative) am capable of evaluating the merits and risks of this
investment.

 

4

 

 

If the undersigned is not an Accredited Investor, the Company may require that
the undersigned utilize the services of a Purchaser Representative or equivalent
advisor who may be required to complete a Purchaser Representative
Questionnaire.

 

7. Acceptance and Conditions of Investment. The undersigned agrees and is aware
that:

 

7.1. The Company reserves the unrestricted right to reject any subscription, and
no subscription will be binding unless and until accepted by it. A subscription
from a non-accredited investor will not be accepted if the maximum limitation on
the number of non-accredited investors has already been reached.

 

7.2. A legend in substantially the following form will be placed on any
certificate(s) evidencing the Investment Securities:

 

THESE SECURITIES CANNOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF BY ANY
INVESTOR TO ANY OTHERPERSONOR ENTITY UNLESS SUBSEQUENTLY REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND UNDER APPLICABLE LAW OF THE STATE OR
JURISDICTION WHERE SOLD, TRANSFERRED OR DISPOSED OF, UNLESS SUCH SALE, TRANSFER
OR DISPOSITION SHALL QUALIFY UNDER AN ALLOWED EXEMPTION TO SUCH REGISTRATION.

 

7.3. Stop transfer instructions will be placed with respect to the Investment
Securities so as to restrict resale or other transfer thereof subject to further
items hereof, including the provisions of the legend set forth above.

 

7.4. Unless otherwise provided by law, the legend and stop transfer instructions
described above will be placed with respect to any new certificate(s) or other
document(s) issued upon presentment by the undersigned of certificate(s) or
other document(s) for transfer.

 

8. Registration Rights. The undersigned, or subsequent holder of the Investment
Securities, shall have the right to have the Investment Securities included in
the first registration statement effected by the Company for any of its stock or
other securities under the Securities Act of 1933, as amended, (other than a
registration statement relating solely to the sale of securities to participants
in a Company stock plan, a Form S-4 registration statement, or a registration on
any other form which does not include substantially the same information as
would be required to be included in a registration statement covering the sale
of the Investment Securities). Holders who wish their Investment Securities
included in such registration statement shall comply with reasonable conditions
imposed by the Company, including the furnishing of certain information required
to be included in the registration statement. The expenses of the registration
statement will be borne by the Company except for expenses (such as the advice
of an attorney, accountant or financial advisor) incurred by the holder
individually.

 

9. Accuracy of Information Given. The undersigned certifies that the undersigned
has given the information contained herein to the best of the undersigned’s
knowledge and answers thereto are complete and accurate. The undersigned agrees
that the foregoing representations and warranties shall survive the purchase of
the Investment Securities as well as any acceptance of this subscription for the
Investment Securities.

 

10. Election of Purchaser Representative. The undersigned understands that the
undersigned is entitled to be advised by a Purchaser Representative or an
equivalent advisor in making a decision to invest and that (unless the
undersigned is an Accredited Investor) the undersigned must be so advised if the
undersigned does not have sufficient knowledge and experience in financial and
business matters to evaluate the merits and risks of this investment.

 

11. Indemnification. The undersigned acknowledges that the undersigned
understands the meaning and legal consequences of the representations and
warranties hereof, and hereby agrees to indemnify and hold harmless the Company,
its affiliates, attorneys, accountants, agents, employees and any selling
securityholder from and against any and all loss, damage or liability,
including, without limitation, reasonable attorneys fees incurred as a result of
such breach, due to or arising out of a breach of any such representations or
warranties. This indemnification shall not require that the Company shall have
been determined by any Federal, state or other authority or person to have
qualified for any exemption from the registration provisions of Federal or state
securities laws, rules or regulations.

 

5

 

 

12. Arbitration. The undersigned hereby agrees that any and all claims (other
than claims for injunctive or other equitable relief) now or at any time
hereafter as to which the Company, its affiliates, attorneys, accountants,
agents or employees and the undersigned, the undersigned’s successors or assigns
may be adverse parties, whether arising out of this agreement or from any other
cause, will be resolved by arbitration before the American Arbitration
Association. Each party irrevocably consents to subject matter and personal
jurisdiction before the American Arbitration Association. The parties covenant
that under no conditions will any of them file any action at law against any
other or bring any claim in any forum other than before the American Arbitration
Association, and they agree that any litigation, if filed, shall be immediately
dismissed upon application and shall be referred for arbitration hereunder with
costs and attorneys’ fees to the prevailing party. The situs of arbitration and
any counterclaims shall be selected by the person against whom arbitration is
sought provided that such situs is within the United States and is the situs of
such person’s principal residence or place of business. Any dispute concerning
situs shall be determined by the American Arbitration Association.

 

The parties shall restrict themselves to claims for compensatory damages. No
claims shall be made by any party for lost profits, punitive or similar damages.
The parties agree that any award or decision by the American Arbitration
Association shall be final and non-appealable except as to errors of law. Any
appeal from an award of the arbitrator shall be taken to the appropriate court
having jurisdiction over the situs of the arbitration. No bond shall be required
of any party on appeal, and no enforcement of the award shall be granted until a
determination of the appeal is final or until time to take an appeal has
expired. Each party shall pay their own attorneys fees and costs of the
arbitration and any appeal.

 

It is the intent of the parties and their affiliates to deal with all disputes
between them by arbitration to the maximum degree allowed by law (including
claims against any party’s current or former attorneys, accountants, agents,
employees, successors or assigns), and if any claim or claims should be held not
subject to arbitration, only such claim or claims shall be excluded from this
paragraph.

 

PLEASE EXECUTE THE ATTACHED SIGNATURE PAGE

 



6

 



 

Blow and Drive Interlock Corporation

 

 



 

Signature Page to Subscription Agreement

 

    Name of Subscriber           Street             City, State, Zip Code  

 

$  

Amount of Subscription

 

By  

Signature

 



Date:  





 

Taxpayer Identification Number   (Social Security number for individuals) 

 

Status (if not individual):                       (   ) Trust (   ) Corporation
        (   ) Partnership (   ) Other ______________________     (   ) IRA
(describe)        

 

Title to be Taken By (if not individual):

 

(   ) Joint Tenant with     (name of co-tenant)     (   ) Other (describe):    
  Accepted:      

BLOW & DRIVE INTERLOCK CORPORATION

 

By:           Date:  

 

7

 

